Citation Nr: 0519377	
Decision Date: 07/18/05    Archive Date: 07/22/05

DOCKET NO.  02-17 650A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, 
Hawaii


THE ISSUE

Entitlement to an increased disability rating for residuals 
of a fracture of the proximal head, right second metacarpal, 
currently evaluated as 10 percent disabling effective from 
August 8, 1998.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. Ward, Associate Counsel

INTRODUCTION

The veteran had active service from July 1951 to August 1960. 
His decorations include the Combat Infantry Badge and the 
Korean Service Medal.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal of rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Honolulu, 
Hawaii.

The veteran participated in a June 2003 conference with the 
Decision Review Officer (DRO).  The veteran also testified 
before the undersigned at an April 2005 hearing at the RO.  A 
transcript of that hearing is of record. 

By rating decision of September 2004, the RO denied 
entitlement to service connection for carpal tunnel syndrome, 
right hand.  At the time of the Board hearing, argument was 
advanced by the service representative which may be construed 
as a notice of disagreement to that rating decision.  
Alternatively the representative argues that the veteran has 
nerve impairment in his right upper extremity, other than 
carpal tunnel syndrome.  This matter, which has not been 
developed for appellate review, is directed to the attention 
of the RO for appropriate action.  

At the hearing, the appellant withdrew his appeal with 
respect to the issue of entitlement to an increased rating 
for bilateral hearing loss.  Since there remains no 
allegation of error of fact or law for appellate 
consideration, the Board no longer has jurisdiction to review 
the appeal as to this issue.


FINDINGS OF FACT

1.  All pertinent notification and indicated evidential 
development have been completed.

2.  The residuals of a fracture of the proximal head, right 
second metacarpal are not manifested by more than unfavorable 
ankylosis of the right index finger, and are not shown to 
interfere with function of the other fingers of the right 
hand. 


CONCLUSION OF LAW

The criteria for a disability rating in excess of 10 percent 
for fracture of proximal head, right second metacarpal, have 
not been met.  38 U.S.C.A. §§ 1155 (West 2002); 38 C.F.R. 
§§ 3.159, 3.321, 4.3, 4.7, 4.40, 4.45, 4.71a, Diagnostic 
Codes 5153, 5225, 5229 (effective prior to and after August 
26, 2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Veterans Claims Assistance Act of 2000

Initially, the Board notes that the Veterans Claims 
Assistance Act of 2000 (VCAA) [codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002)] and 
the regulations implementing it are applicable to the 
veteran's claim.

The VCAA and implementing regulations provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  In addition, VA is required to 
notify the claimant that he should submit any pertinent 
evidence in his possession.

In the rating decision, statement of the case, and 
supplemental statements of the case, as well as in an April 
2001 and April 2004 VCAA letters, the RO notified the veteran 
of the evidence and information necessary to substantiate his 
claim, the specific information required from him to enable 
the RO to obtain evidence on his behalf, the assistance that 
VA would provide to obtain evidence on his behalf, and the 
evidence that he should submit if he did not desire VA to 
obtain the evidence on his behalf.  Although VA has not 
specifically requested him to submit any pertinent evidence 
in his possession, it has informed him of the evidence that 
would be pertinent and requested him to submit such evidence 
or provide VA with the information and authorization 
necessary for the VA to obtain such evidence.  The Board is 
satisfied that the veteran was on notice of the fact that he 
should submit any pertinent evidence in his possession.  
Therefore, the Board is satisfied that the RO has complied 
with the notification requirements of the VCAA and the 
implementing regulations.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002). The Board also notes in accordance with 
38 U.S.C.A. § 5103(a) and Pelegrini v. Principi, 18 Vet. App. 
112, 119 (2004), the RO provided the initial notice required 
under the VCAA and readjudicated the veteran's claim after 
further development.

The record also reflects that the service medical records and 
all post-service medical evidence identified by the veteran 
have been obtained.  The veteran has been afforded 
appropriate VA examinations to assess the current status of 
his disability. He has also been afforded opportunity to 
present evidence at a DRO Conference, and at a hearing before 
the Board.  Neither the veteran nor his representative has 
identified any outstanding evidence that could be obtained to 
substantiate the claim. The Board is also unaware of any such 
evidence.  Accordingly, the Board is also satisfied that the 
RO has complied with the duty to assist requirements of the 
VCAA and the implementing regulations.

The Board notes that during the pendency of this appeal, the 
criteria for evaluating ankylosis and limitation of motion of 
the digits of the hands were revised, effective August 26, 
2002.  Although the veteran was not provided with notice of 
these regulations prior to adjudication of the claim, the 
Board finds no prejudice has resulted to the veteran under 
the facts of this case.  Only minor changes were effected 
with the adoption of the new regulations, and these changes 
do not affect the veteran's rating given the evidence. The 
revised criteria for limitation of motion of the index finger 
does not provide for a rating higher than the current 10 
percent.

In sum, the Board is of the opinion that any deficiencies in 
the development and consideration of this claim by the RO are 
of no prejudice to the veteran, and are not of sufficient 
significance to warrant remand and further delay of the 
appellate process. See Bernard v. Brown, 4 Vet. App. 384 
(1993). Accordingly, the Board is satisfied that no further 
development of the record is required prior to adjudication 
of this claim. Accordingly, the Board will address the merits 
of the veteran's claim.  

II.  Factual Background

The Board has reviewed all the evidence of record, and only 
the salient records are discussed below.

The service medical records reflect that the veteran is right 
hand dominant. The veteran sustained a fracture of the 
proximal head, right second metacarpal in service in July 
1959 when he dropped an ammunition box on the right hand. 
July 1959 clinical record reflects marked swelling of the 
right hand, and tenderness over the proximal portion of the 
2nd metacarpal. There was good range of motion of the fingers 
with minimal pain at the site of maximum tenderness. X-rays 
of the right wrist and hand showed an oblique fracture of the 
right 2nd metacarpal extending from a point junction of the 
middle and proximal 3rds and extending proximally in to the 
joint space. An oblique fracture of 2nd right metacarpal was 
noted without displacement. There was normal flexion and 
extension without pain. 

A December 1997 rating decision granted service connection 
for fracture, proximal head, 2nd right metacarpal (major), 
noncompensably evaluated analogous to favorable/unfavorable 
ankylosis of the index finger under diagnostic code 5299-
5225. 

The veteran filed a claim for an increased rating in August 
1998. On September 1998 VA examination, Dr. Soliai noted a 
history of injury to the right 2nd metacarpal. The veteran 
complained of intermittent pain with limited range of motion, 
weakness of the fingers and hand, and difficulty grabbing 
objects.  There was joint deformity of the proximal 
interphalangeal (PIP) joint of the 2nd finger.  There was 
tenderness to palpation over the distal 2nd and 3rd 
metacarpal.  Range of motion of the 2nd and 3rd 
metacarpophalangeal (MCP) joint was normal.  Range of motion 
of the 2nd distal interphalangeal (DIP) joint was fixed at 45 
degrees, and the proximal interphalangeal (PIP) joint was 
also fixed at 45 degrees.  Range of motion of the 3rd distal 
interphalangeal (DIP) joint was fixed at 45 degrees and the 
PIP joint was fixed at 45 degrees.   Strength of the 2nd and 
3rd fingers was assessed at 3/5.Assessment was of residuals, 
injury right 2nd metacarpal joint and finger.

On September 1998 VA examination x-rays of the right hand, 
the examiner noted an old, well-healed fracture of the 5th 
metacarpal.  There was joint space narrowing of both PIP 
joint and DIP joint of the 2nd finger. This was noted as 
probably traumatic degenerative arthritis.  No other 
abnormalities were noted. Impression was old fracture, 5th 
metacarpal.  Traumatic arthritis of the interphalangeal (IP) 
joints of the ring finger.

In a January 2000 rating decision, the RO denied a 
compensable (increased) rating for fracture, proximal head 
2nd right metacarpal. 

In a February 2000 notice of disagreement, the veteran 
indicated that he did not have much strength in his right 
hand, had difficulty writing for an extended period of time, 
and that his hand got cramps and had limited movement due to 
pain.  He related that his wife helps him dress daily, and he 
could not do things he enjoyed like hunting, fishing, 
gardening, or farming, because of weakness in the right hand 
and loss of grip.

In a February 2000 statement, the veteran's spouse indicated 
that the veteran required assistance in dressing, buttoning 
his shirts, combing his hair, and that he could not open 
jars, write for extended periods of time without getting 
cramps in his right hand, or help with household chores.

September 2000 x-ray report reflects complaints of pain and 
old wrist fracture. Findings were of mild right wrist 
degenerative and/or posttraumatic changes, with no evidence 
of acute fracture, dislocation, or radiopaque soft tissue 
foreign body. Impression was old healed posttraumatic 
residuals.

In a November 2000 primary care note, Dr. Soliai noted 
treatment for post-traumatic degenerative joint disease of 
the right wrist.  The veteran was noted as having continued 
intermittent pain of the right wrist with intermittent 
numbness, and bilateral elbow pain.  Assessment was 
posttraumatic degenerative joint disease of the right wrist.

In a December 2000 VA C&P report, the veteran's VA treating 
physician, Dr. Soliai, noted his history of fracture of the 
proximal head of the right metacarpal or wrist.  Current 
complaints were intermittent swelling of the wrist, 
intermittent pain with repetitive activity of the right hand 
or wrist, with early morning stiffness.  There was moderate 
tenderness to palpation over the dorsum of the right wrist.  
Range of motion of the right wrist was normal by goniometer 
with pain on full flexion and extension.  X-rays revealed 
mild right wrist degenerative or posttraumatic changes.

February 2001 VA outpatient treatment notes reflect 
assessment of probable carpal tunnel syndrome.  A February 
2002 VA outpatient treatment note shows examination of the 
right hand for complaints of numbness.  Impression was right 
carpal tunnel syndrome, electrically moderately severe.

A June 2002 VA Addendum for post-traumatic stress disorder 
revealed continuing treatment for arthritis.  It was noted 
that a recent evaluation by Dr. Au showed electromyography 
(EMG) studies consistent with right carpal tunnel syndrome.

January 2003 VA x-rays of the right wrist shows no fracture.  
Right hand x-rays showed a deformity of 2nd PIP joint.  There 
was slight osteoarthritis in the IP joint of the thumb.

In June 2003, the veteran met with a Decision Review Officer 
in an informal conference.  He asserted neurological damage 
to his right hand.  The DRO found that the veteran should be 
scheduled for VA examinations. 

On February 2004 VA examination for evaluation of the right 
hand, the examiner was asked to assess whether the service-
connected fracture could be related to the current diagnosis 
of carpal tunnel syndrome (CTS) in the right wrist.  The 
veteran reported numbness in his arm from the date of the 
injury in service. 

Physical examination revealed deformity in the index finger 
PIP joint.  There was a little ulnar deviation at the joint, 
with limited range of motion where the PIP flexes to about 70 
degrees and then stops.  This limited ability to grasp 
objects tightly particularly between his palm and index 
finger.  The remaining joints moved well, with no limitation 
of motion.  There was weakness with pinching and grasping, 
but the veteran had the ability to touch the thumb to all of 
his fingertips.

The examiner, Dr. Giori, opined that he did not know of any 
situation where a metacarpal fracture could lead to carpal 
tunnel syndrome CTS).  The examiner noted that CTS was a 
fairly common entity that does not need to have a 
precipitating factor such as a fracture.  The examiner opined 
that it was unlikely that the fractured metacarpal on the 
right hand was related to current symptoms of CTS.

A June 2004 rating action increased the rating from 0 to 10 
percent, effective from the date of claim, August 8, 1998.

In April 2005 testimony before the undersigned, the veteran 
described his right hand disability, endorsing inability to 
use his right hand effectively due to numbness, pain, and 
cramps on use.  He asserted functional loss in all of his 
fingers, and worsening of his right 2nd finger disability.  
He stated his belief that his right hand disability was 
secondary to the service-connected finger disability. 

In various statements, the veteran and his representative 
maintain that a higher evaluation is warranted.




III.  Law and Regulations

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2004).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern. See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating. Otherwise, the lower rating will be 
assigned. See 38 C.F.R. § 4.7.

The intent of the Rating Schedule is to recognize actually 
painful, unstable or malaligned joints, due to healed injury, 
as entitled to at least the minimum compensable rating for 
the joint.  38 C.F.R. § 4.59.  

The assignment of a particular diagnostic code is dependent 
on the facts of a particular case. See Butts v. Brown, 5 Vet. 
App. 532, 538 (1993).  In reviewing the claim for a higher 
rating, VA must consider which diagnostic code or codes are 
most appropriate for application in the veteran's case and 
provide an explanation for the conclusion.  See Tedeschi v. 
Brown, 7 Vet. App. 411, 414 (1995).

Disabilities of the index finger are evaluated pursuant to 
the criteria found in Diagnostic Codes 5225 and 5153 of the 
Schedule. 38 C.F.R. § 4.71a.  Under the criteria in effect at 
the time of the December 1997 rating, a rating of 10 percent 
is warranted where the evidence shows ankylosis of the index 
finger (Diagnostic Code 5225) or amputation of the index 
finger through the middle phalanx or at the distal joint 
(Diagnostic Code 5153).  A rating of 20 percent is warranted 
where the evidence shows amputation of the index finger 
without metacarpal resection, at the proximal interphalangeal 
joint or proximal thereto 38 C.F.R. § 4.71a, Diagnostic Code 
5153 (2002). 

When only one joint of a digit is ankylosed or limited in 
motion, the determination will be made on the basis of 
whether motion is possible to within two inches of the 
transverse fold of the palm.  When so possible, the rating 
will be for favorable ankylosis.  Otherwise, the rating will 
be for unfavorable ankylosis.  Ankylosis of both the 
metacarpophalangeal and proximal interphalangeal joints, even 
though each is individually in a favorable position, will be 
rated as unfavorable ankylosis.   Ankylosis of both the 
metacarpophalangeal and proximal interphalangeal joints, with 
either in extension or in extreme flexion, will be rated as 
amputation. 38 C.F.R. § 4.71a. 

The criteria for evaluation of ankylosis or limitation of 
motion of single or multiple digits of the hand were amended 
during the pendency of the veteran's appeal, effective August 
26, 2002. See 67 Fed. Reg. 48784-48787 (July 26, 2002).  
Pursuant to the criteria in effect as of August 26, 2002, a 
10 percent rating is warranted where the evidence shows 
unfavorable or favorable ankylosis of the index finger. See 
DC 5225 (2004).  The evaluator is also to consider whether 
evaluation as amputation is warranted and whether an 
additional evaluation is warranted for resulting limitation 
of motion of other digits or interference with overall 
function of the hand.  A rating greater than 10 percent 
continues to require amputation pursuant to Diagnostic Code 
5153.

Generally, the revisions provide that zero degrees of flexion 
represents the fingers fully extended making a straight line 
with the rest of the hand.  The position of function of the 
hand is with the wrist dorsiflexed 20 to 30 degrees, and the 
MCP and PIP joints flexed to 30 degrees, and the thumb (digit 
I) abducted and rotated so that the thumb pad faces the 
finger pads.  Only joints in these positions are considered 
to be in favorable position.  For digits II through V, the 
metacarpophalangeal joint has a range of 0 to 90 degrees of 
flexion, the proximal interphalangeal joint has a range of 0 
to 100 degrees of flexion, and the distal (terminal) 
interphalangeal joint has a range of 0 to 70 or 80 degrees of 
flexion.  See 38 C.F.R. § 4.71a, Table "Evaluation of 
Ankylosis or Limitation of 
Motion of Single or Multiple Digits of the Hand."

With respect to evaluation of ankylosis of the index finger, 
if both the metacarpophalangeal and proximal interphalangeal 
joints of a digit are ankylosed, and either is in extension 
or full flexion, or there is rotation or angulation of a 
bone, the disability will be evaluated as amputation without 
metacarpal resection, at the proximal interphalangeal joint 
or proximal thereto.  If both are ankylosed, evaluate as 
unfavorable ankylosis, even if each joint is individually 
fixed in a favorable position.  If only the MCP or PIP joint 
is ankylosed, and there is a gap of more than two inches 
between the fingertips and the proximal transverse crease of 
the palm, with the fingers flexed to the extent possible, 
evaluation as unfavorable ankylosis.

When a law or regulation changes after a claim has been filed 
but before the administrative appeal process has been 
concluded, VA must determine whether the law or regulation 
identifies the type of claims to which it applies.  If the 
statute or regulation is silent, VA must determine whether 
applying the new provision to claims that were pending when 
it took effect would produce genuinely retroactive effects.  

The new provision should not be applied to the claim if it 
would produce retroactive effects.  See VAOPGCPREC 7-2003 
(Nov. 19, 2003) ("[S]tatutes or regulations liberalizing the 
criteria for entitlement to compensation . . . may be applied 
to pending claims because their effect would be limited to 
matters of prospective benefits.").  However, where the 
amended regulations expressly provide an effective date and 
do not allow for retroactive application, the veteran is not 
entitled to consideration of the amended regulations prior to 
the established effective date.  Green v. Brown, 10 Vet. App. 
111, 116-119 (1997); see also 38 U.S.C.A. § 5110(g) (West 
2002) (where compensation is awarded pursuant to any Act or 
administrative issue, the effective date of such award or 
increase shall be fixed in accordance with the facts found 
but shall not be earlier than the effective date of the Act 
or administrative issue). 

IV.  Analysis

An increased rating is not available under Code 5225, under 
either the old or new rating criteria, because 10 percent is 
the highest rating provided under this code.  The evidence 
shows no findings of extremely unfavorable ankylosis, so as 
to warrant a rating as amputation under Codes 5152 through 
5156. 

The evidence reflects that in September 1998, there was noted 
deformity of the index finger at the PIP joint, range of 
motion of the 2nd MCP joint was normal, and range of motion 
of the PIP and DIP joints were fixed at 45 degrees.  March 
2001 VA examination showed foreshortened right index finger 
by 1cm., with ulnar deviation of 16 degrees at the PIP joint, 
and range of motion at PIP and DIP joints of 10 degrees 
extension to 30 degrees flexion.  Thus, during this period, 
extremely unfavorable ankylosis of the finger is not shown 
for a higher rating as amputation.  The index finger 
disability is not reflective of amputation without metacarpal 
resection, at the PIP joint or proximal thereto.

The note to the revised Diagnostic Code 5225 requires VA to 
consider whether evaluation as amputation is warranted and 
whether an additional evaluation is warranted for resulting 
limitation of motion of other digits or interference with 
overall function of the hand.  A February 2004 VA examination 
noted deformity of the index finger at the PIP joint, with 
ulnar deviation of 16 degrees at the PIP joint.  Although the 
PIP joint was noted to flex to 70 degrees and stop, resulting 
in decreased grasp and pinch, the rest of the joints were 
noted as moving well, and the veteran could touch his thumb 
with all fingers.  The disability clearly is not shown as 
comparable to amputation of the index finger with or without 
metacarpal resection since the veteran retains some range of 
motion, and functional though limited use of the service-
connected finger.  

A 20 percent rating requires amputation without metacarpal 
resection at the proximal interphalangeal joint, or proximal 
thereto, for either the major or minor hand.  Although there 
is some weakness in grasp and pinch, limitation of motion, 
and pain, there has been no reference to findings of rotation 
or angulation of a bone, and no findings which would warrant 
consideration of a higher rating than the 10 percent 
currently in effect. 

The Board has considered limitation of motion of the index 
finger, however, a rating higher than the current 10 percent 
is unavailable under this code.  See Diagnostic Code 5229 
(effective from August 26, 2002).

Further, an additional evaluation is not warranted for 
resulting limitation of motion of other digits or 
interference with overall function of the hand.  The Board 
recognizes that the veteran has functional impairment of the 
hand in addition to the functional impairment of the second 
metacarpal.  However, findings such as nerve impairment, 
excessive weakness, and overall hand and wrist impairment 
have not been attributed to the service-connected 2nd 
metacarpal disability, but with other diagnoses including 
carpal tunnel syndrome.  In a February 2004 examination, the 
VA examiner specifically opined that there was no causal 
relationship between the diagnosis of carpal tunnel syndrome 
and the service-connected right 2nd metacarpal disability.  
At this time the veteran is only service-connected for the 
residuals of a fracture of the 2nd metacarpal and only those 
residuals are for consideration in evaluating the disability. 

The Board has considered all potentially applicable 
diagnostic codes, but has found no schedular basis for 
assigning a higher evaluation.  Accordingly, the Board finds 
that the criteria for entitlement to a rating greater than 10 
percent are not met.

The Board has also considered the doctrine of reasonable 
doubt but has determined that it is not applicable in this 
case because the preponderance of the evidence is against the 
veteran's claim. See 38 U.S.C.A. § 5107 (West 2002); 
38 C.F.R. § 3.102 (2004).



	(CONTINUED ON NEXT PAGE)





ORDER

Entitlement to a rating higher than 10 percent effective from 
August 8, 1998, for fracture, proximal head of the right 2nd 
metacarpal, is denied.




	                        
____________________________________________
	N. R. Robin
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


